„ ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s attorney seems to have been confused relative to the rules of this appellate court governing argument on a motion for a rehearing. In any case before this court, argument thereon is proper and granted upon original submission from both sides to each case, and 40 minutes’ time is granted to the attorney for appellant in a felony case of this importance, after which the State’s attorney would have a like amount of time. After the State’s conclusion of argument, a 15 minutes’ rejoinder is given for appellant’s attorney. Upon a motion for a rehearing the losing party, under the original opinion, has one-half of the time allotted to him on the original submission to argue his motion and the party who prevailed on the original hearing is not allowed to argue such motion. Appellant’s attorney is mistaken when he states in his motion that we refused to allow him to urge this motion. It is our general rule that we invite oral argument and especially in death penalty cases.
Appellant’s attorney further claims that we were in error in our original opinion in the latter portion of the first paragraph thereof where it is said:
“It was the theory of the State supported by evidence that the deceased discovered appellant in a driveway to the rear of *436an adjoining house with another negro woman under conditions which indicated that they were having illicit relations. As she approached them, she remarked to appellant, ‘Adams, what do you want to treat me like this for? How come you to do me like you do ?’ ”
The only words in this statement that might be in contravention of the record are “that they were having illicit relations.” The testimony does show by the woman, Vera Nelms (or Boyd), that appellant was at that time asking her for a date, at which time appellant had called her from her home near the driveway and asked her, “When can I see you?” He had hold of her hand and she took it to mean that he wanted to go lut with her. About that time the deceased came on the scene. She saw nothing in deceased’s hand, and appellant still had hold of the witness’ hand. When the deceased came up the witness then left, and soon thereafter she heard the shot.
There is a dying declaration from the deceased in the record in which it is claimed she said:
“I have been long wanting to catch up with Adams, and I caught him with these things (eyes). * * * I walked up on him tonight and saw him with these things (eyes). Then she said he shot her.”
We think the statement, “illicit relations” may have been a little premature just at this juncture, but one who was in an alley or driveway holding a married woman’s hand and had just propositioned her for a date was evidently at least requesting to be permitted to establish illicit relations with such woman.
We think the original opinion herein properly disposes of all further matters again urged in the motion for a rehearing.
The motion will therefore be overruled.